Citation Nr: 1011094	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to October 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the RO in San Juan, the 
Commonwealth of Puerto Rico, that determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hearing loss of the left ear.  In 
an unappealed October 2006 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hearing loss of the 
left ear.  In an April 2007 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear.  

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2009 
memorandum decision, the Court vacated the Board's April 2007 
decision, and remanded the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for hearing loss of the right ear.  The case was 
subsequently returned to the Board.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for left 
ear hearing loss has been raised by the record (see the 
Veteran's October 2006 statement), but not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In light of the Court's February 2009 memorandum decision, 
the Board finds that additional procedural and evidentiary 
development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

By letter dated in October 2006, the RO sent the appellant a 
letter in which it sought to comply with Kent.  However, in 
its February 2009 decision, the Court determined that this 
letter was inadequate under Kent, supra, as it failed to 
provide the basis for the prior July 1997 RO denial of the 
claim for service connection for right ear hearing loss, and 
failed to inform the Veteran that he needs to submit medical 
and/or evidence linking any current hearing loss with service 
or showing that it was manifested in service or soon 
thereafter.

The RO/AMC must send the Veteran a corrective letter that 
complies with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The letter should include 
a description of the evidence needed to substantiate the 
claim for service connection for right ear hearing loss based 
on new and material evidence by informing him of the elements 
required to establish service connection that were found 
insufficient in the prior denial (i.e., competent medical 
evidence showing that his right ear hearing loss was incurred 
in or caused by his service).  The Veteran should also be 
advised that he may also submit lay evidence from such 
persons as fellow service members, friends, or family, 
regarding their observations as to his hearing loss and its 
date of onset.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (Under certain circumstances lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

The Court also found that VA should make another attempt to 
obtain any additional service treatment records and pertinent 
VA medical records, noting that the Veteran's middle initial 
and branch of service were listed incorrectly on some of the 
RO's previous information requests.  The RO should attempt to 
obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  The RO/AMC should attempt to 
obtain any VA medical records of treatment for hearing loss 
dated since separation from service.  In particular, the 
RO/AMC must attempt to obtain records of treatment for 
hearing loss at the Brooklyn VA Medical Center (VAMC) from 
1947 to 1948, and at the San Juan VAMC from 1965 to 1966.  If 
any records are unavailable a notation to that effect must be 
made in the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes a description of the evidence 
needed to substantiate the claim asserting 
that new and material evidence has been 
submitted sufficient to reopen the 
Veteran's previously denied claim for 
service connection for right ear hearing 
loss.  

In the letter, the RO/AMC should inform 
the Veteran of the elements required to 
establish service connection that were 
found insufficient in the previous denial 
(i.e., competent medical evidence showing 
that his right ear hearing loss was 
incurred in or caused by his service), as 
outlined by the Court in Kent.  

The Veteran should also be advised that he 
may submit lay evidence from such persons 
as fellow service members, family, or 
friends, regarding their observations as 
to his hearing loss and its date of onset.

2.  The RO/AMC should make another attempt 
to obtain any additional service treatment 
records.  The RO/AMC must ensure that all 
of the Veteran's identifying information 
(including his full name and branch of 
service, i.e. the U.S. Marine Corps) is 
listed correctly on the information 
requests.   If any records are unavailable 
a notation to that effect must be made in 
the claims file.

3.  Contact the Veteran and ask him to 
identify the VA facilities where he was 
treated since service.  Obtain any of the 
Veteran's VA medical records not currently 
associated with the claims file and 
associate them therewith.  In particular, 
the RO/AMC must attempt to obtain records 
of treatment for hearing loss at the 
Brooklyn VAMC from 1947 to 1948, and at 
the San Juan VAMC from 1965 to 1966.  The 
RO/AMC must ensure that all of the 
Veteran's identifying information 
(including his full name and branch of 
service, i.e. the U.S. Marine Corps) is 
listed correctly on the information 
requests.  If any records are unavailable 
a notation to that effect must be made in 
the claims file.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


